Citation Nr: 0805015	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-28 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE
Evaluation of service-connected post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling from April 
25, 2005.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In September 2007, the veteran testified at a video 
conference hearing before the undersigned.  A transcript of 
the hearing is associated with the claims folder. 


FINDING OF FACT

Since April 25, 2005, the veteran's PTSD has been manifested 
by symptoms that cause total occupational impairment.


CONCLUSION OF LAW

Since April 25, 2005, the veteran has met the schedular 
criteria for a 100 percent rating for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate that the veteran's is entitled to a 100 
percent schedular rating for his PTSD effective from the date 
of claim.  Therefore, a discussion of the notice or duty to 
assist provisions of the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)) is not required.

II. Law & Regulations

The veteran and his representative contend that the 
claimant's PTSD is manifested by symptomatology that warrants 
the assignment of a higher evaluation.  It is requested that 
the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  In 
cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
That responsibility is particularly onerous where medical 
opinions diverge.  At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 
12 Vet. App. 22, 30 (1999).

In a September 2005 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 50 percent disabling, effective from 
April 25, 2002.  

Under 38 C.F.R. § 4.130, if PTSD causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships a 50 percent evaluation is in order.  38 
C.F.R. § 4.130, Diagnostic Code 9411.
 
If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships then a 70 
percent evaluation is in order.  Id.

Finally, the rating schedule provides that a 100 percent 
rating for PTSD is warranted for total occupational and 
social impairment, due to such symptoms as a gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  
In adjudicating a claim for a higher rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  Id. at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v 
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or  
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family  
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

III. Analysis

a. Factual Background

A March 2005 VA progress note indicates that the veteran 
complained of sleep disturbances and nightmares.  He also 
reported feeling depressed and irritable.  He related a 
"somewhat irregular" work history.  The veteran was not 
working at the time and had not worked in two years.  Prior 
to that, he had worked for "a couple of years."  He 
reported that "sometimes he drives a taxi, sometimes does 
odd jobs."  The veteran could not explain exactly why he did 
not work, but thought that it was related to his depression 
and sleep problems.  He also had trouble working with other 
people because of his irritability.  The doctor noted that 
the veteran had a decreased affect.  Based on these data, she 
diagnosed him with sleep disorder, adjustment 
reaction/depression, and PTSD.  She also prescribed Prozac 
and Temazepam.

March 2005 VA mental health progress notes indicate that the 
veteran complained of outbursts of anger, difficulty with 
concentration and memory, hypervigilance, sleep disturbances, 
nightmares, anxiety, hypervigilance, intrusive thoughts, and 
avoidance of family members.  He indicated that he was 
"depressed a lot" and did not communicate well with people.  
He reported heavy drinking in the military, but indicated 
that he had been drinking less the last several years.  He 
also reported smoking marijuana on a daily basis.  The 
veteran was married but had very few friends.

Mental status examinations revealed that the veteran appeared 
alert, attentive, and oriented times 3.  He was cooperative 
and reasonable with appropriate grooming.  His speech was 
normal and intact.  He had a depressed affect and mood and 
was anxious.  He had no delusions or hallucinations and 
denied any current suicidal or violent ideations.  The 
veteran's thought processes were normal, but his insight was 
limited and his judgment was described as limited and 
impulsive.  Both his short- and long-term memory were 
impaired.

Based on these data, the examiners diagnosed the veteran with 
chronic PTSD and insomnia and assigned GAF scores of 30.  
They increased his Prozac and prescribed Trazadone.  The 
veteran was subsequently enrolled in a 32-week group therapy 
PTSD program.  

An April 2005 mental health progress note indicates that 
while his sleep had not improved, he was more alert.  
Initially, he reported that his nightmares had decreased, but 
later stated that they had increased.  He complained of being 
paranoid and hyper-vigilant "all the time."  A mental 
status examination revealed that the veteran appeared alert 
and oriented times 3.  He was groomed and dressed 
appropriately.  He had a depressed affect and mood and was 
anxious.  He had no delusions or hallucinations and denied 
any current suicidal or violent ideations.  The veteran's 
speech was relevant and coherent.

A May 2005 VA mental health progress note indicates that the 
veteran was "doing as well as expected on the medications."  
He reported being "a little paranoid."  He also reported 
hypervigilance and limited interaction with others.  A mental 
status examination revealed that the veteran appeared alert 
and oriented times 3.  He was groomed and dressed 
appropriately.  He had a depressed affect and mood and was 
anxious.  He had no delusions or hallucinations and denied 
any current suicidal or violent ideations.  His insight and 
judgment were limited.  Based on these data, the examiner 
assigned a GAF score of 30.  

An August 2005 VA mental health progress note indicates that 
the veteran reported that he was still paranoid and extremely 
hyper-vigilant.  He did not go out much, but sometimes met a 
friend for an hour or two.  He reported that he had stopped 
taking his Prozac.  A mental status examination revealed that 
the veteran appeared alert and oriented times 3.  He was 
groomed and dressed appropriately.  He had a depressed affect 
and mood and was anxious.  His speech was relevant and 
coherent. He had no delusions or hallucinations and denied 
any current suicidal or violent ideations.  His insight and 
judgment were limited.  Based on these data, the examiner 
assigned a GAF score of 30.  

The veteran submitted to a VA PTSD examination in September 
2005.  The doctor reviewed the veteran's claim's file.  The 
veteran complained of problems with sleep disturbances, 
nightmares, intrusive and distressing memories, restricted 
range of affect, markedly diminished interest in life 
activities, and hyper-arousal.  Socially, he has been married 
to the same women since high school, had 1 or 2 friends, and 
does not socialize.  As to his occupation, he has not worked 
in 3 or 4 years.

A mental status examination revealed that the veteran was 
neatly and cleanly dressed with good grooming and hygiene.  
He was anxious but cooperative.  He had logical speech.  The 
veteran exhibited a normal thought process and his insight 
and judgment were good.  He was not homicidal and, while he 
had not thought about killing himself, he was "not sure 
whether he has wished to be dead."  The examiner noted that 
the veteran's long-term memory was good but that his short-
term memory was impaired.  There was no obsessive or 
ritualistic behavior.  

Based on this data, the doctor diagnosed the veteran with 
PTSD.  She concluded that the veteran had a GAF score of 36 
but that he was capable of managing benefit payments.  The 
doctor described his prognosis as "poor" and found that 
"he has no inner strength for handling symptoms." 

In October 2005 VA treatment records, the veteran reported 
that he continued to isolate himself from others because it 
was difficult to be around people.  He indicated that this 
was the reason he had stopped working.  He complained of 
nightmares, obsessional rituals, and memory and concentration 
problems.  A mental status examination revealed that the 
veteran was oriented times 3 and cooperative.  His affect was 
flat and his thought processes were normal.  He denied any 
current suicidal or violent ideations.  His insight was 
limited and his judgment was impulsive.  The examiner 
determined that the veteran had a difficult time maintaining 
relationships and that his probability of working was "very 
low."  

In November 2005 VA treatment records, the veteran reported 
that he panicked whenever he tried to do things outside the 
home.  He continued to isolate himself at home and did not 
answer the phone.  He complained of nightmares and night 
sweats.  However, he reported that his energy had increased 
since restarting the Prozac.  A mental status examination 
revealed that the veteran was oriented times 3.  He was 
groomed and dressed appropriately.  He had a depressed affect 
and mood.  His speech was relevant and coherent.  Based on 
these data, the examiner assigned a GAF score of 30.

The veteran completed a 32-week group therapy program in 
December 2005.  VA mental health progress notes from that 
same month indicate that the veteran complained of problems 
with verbal outbursts, intrusive thoughts, flashbacks, social 
isolation, and hypervigilance.  He had two friends but did 
not see them very much.  He had panic attacks whenever he 
left the house.  His affect was flat, with limited insight 
and impulsive behaviors.  One of the examiners made the 
following findings: 

He is deficient in most areas of his 
life.  He is not able to maintain 
friendships with others without thinking 
they are going to harm him some way or he 
is going to harm them.  He has 
difficulties with concentration and 
memory.  He cannot focus on any 
activities for any length of time, which 
causes him not to hold employment . . . 
Multiple job losses due to conflicts with 
supervisors or co-workers.  

A March 2006 VA mental health treatment note indicates that 
the veteran and his wife were having relationship problems.  
He reported experiencing stress when friends came to visit.  
The examiner noted that the veteran "continue[s] to struggle 
with obsessional rituals, impaired judgment and inability to 
establish and maintain effective relationships."

A March 2006 VA mental health treatment note indicates that 
the veteran had reconnected with his two brothers while his 
sister was in town.

A June 2006 VA mental health treatment note indicates that 
the veteran continued to isolate himself and have panic 
attacks when around people.  The examiner described him as 
deficient in areas of judgment, family relations, obsessional 
rituals, and thinking.  He continued to have periods of 
depression.  A mental status examination revealed that the 
veteran was alert, attentive, and oriented times 3.  His 
grooming was appropriate.  He appeared agitated and his mood 
was anxious.  His speech was pressured and his thought 
processes were disorganized.  The veteran denied any current 
suicidal or violent ideations.  He also denied having 
hallucinations.  His insight was limited and his judgment was 
impulsive and impaired.  Both his recent and remote memory 
were impaired.  Based on these data, the examiner diagnosed 
the veteran with chronic PTSD and assigned a GAF score of 30.

A Social Security Administration (SSA) decision received by 
VA in January 2007 shows the veteran was awarded disability 
benefits due to anxiety related disorders and personality 
disorders.

The veteran submitted to another VA PTSD examination in 
January 2007.  The same doctor reviewed the veteran's claim's 
file.  The veteran once again complained of problems with 
sleep disturbances, nightmares, intrusive and distressing 
memories, restricted range of affect, markedly diminished 
interest in life activities, detachment from others, 
estrangement from family members, and hyperarousal.  He also 
reported marital tension and indicated that he and his wife 
slept in separate bedrooms.  He stated that he had not worked 
in six years because he "doesn't want to go out."

A mental status examination revealed that the veteran was 
neatly and cleanly dressed with good grooming and hygiene.  
He was tense but cooperative.  He had logical and goal-
oriented speech.  His eye contact was fair.  The veteran 
exhibited a normal thought process and his insight and 
judgment were good.  He was not homicidal, but admitted that 
10 to 15 years ago he wished he was dead.  The examiner noted 
that his long-term memory was good but that his short-term 
memory was impaired.  There was no obsessive or ritualistic 
behavior and no panic attacks.  He indicated that he smoked 
marijuana because it helped to calm him.  

Based on this data, the doctor diagnosed the veteran with 
PTSD and marijuana abuse and dependence.  She concluded that 
the veteran had a GAF score of 32 but that he was capable of 
managing benefit payments.  The doctor described his 
psychosocial functioning, quality of life, and prognosis as 
"poor."

The veteran submitted to a VA general medical examination in 
February 2007.  The doctor reviewed the veteran's claim's 
file.  The veteran reported that he had not worked in five 
years and had not held a regular job since returning from 
Vietnam.  The diagnoses included "major mental health 
problem, termed post-traumatic stress disorder, of 
significant magnitude."  The examiner thereafter opined that 
"he does not have a physical impairment that keeps him from 
employment; however, his mental health issues are major and 
preclude his being gainfully employed."  

During his September 2007 video conference hearing, the 
veteran testified that a typical day involves sitting in 
front of the television.  He eats once a day, but does not 
always shower.  He has no friends locally and his wife 
recently left him.  The veteran testified that he has trouble 
sleeping because of nightmares and depression.

b. Discussion

Given the above, the Board finds that the veteran's 
disability picture meets the criteria for a 100 percent 
disability rating effective from April 25, 2005.  
Specifically, a review of the record shows that the veteran 
has consistently received a GAF score of 30, which reflects 
an inability to function in almost all areas.  Moreover, VA 
treatment records consistently show objective evidence of 
depressed/flat affect, depressed mood, anxiousness, limited 
insight and judgment, impaired memory, impulsive behaviors, 
obsessional rituals, and/or panic attacks.  VA treatment 
records also noted that, while married, his relationship with 
his wife was troubled, he had few if any friends, he did not 
leave the house much, and he had not worked for years.  In 
addition, an October 2005 VA treatment record included the 
opinion that his probability of working was very low.  
Similarly, treatment records from December 2005 included the 
opinion that he was not able to maintain friendships, had 
difficulty with concentration and memory, and had lost many 
jobs due to an inability to focus and because of conflicts 
with co-workers.  

Similarly, at the September 2005 and January 2007 VA 
examinations, the veteran told the examiner about his having 
problems with sleep disturbances, nightmares, intrusive and 
distressing memories, markedly diminished interest in life 
activities, and/or hyperarousal.  It was also opined that he 
had objective evidence of restricted range of affect and/or 
short-term memory loss.  In September 2005, the veteran's GAF 
score was 36 and in January 2007 it was 32.  In January 2007, 
it was also noted that the veteran and his wife were having 
troubles and he had not worked in 6 years because he does not 
want to go out.  Also in January 2007, the examiner described 
his psychosocial functioning, quality of life, and prognosis 
as "poor."  Moreover, the February 2007 VA examiner opined 
that the veteran was unable to work due to his PTSD.  This 
opinion is not contradicted by any other medical evidence of 
record.  Evans, supra.  Furthermore, the veteran credibly 
testified that he sits at home in front of the television all 
day and has no job.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  His testimony also indicates some 
deterioration in personal hygiene.  Id.

The Board concludes that the evidence, both positive and 
negative, is at least in equipoise.  Under such 
circumstances, and after resolving reasonable doubt in the 
veteran's favor, the Board concludes the appellant's overall 
disability picture due to PTSD renders him unable to work.  
This equates to total occupational and social impairment.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.  Accordingly, a 100 percent 
rating is warranted from April 25, 2005.  


ORDER

From April 25, 2005, a 100 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  


____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


